PER CURIAM
In this residential FED proceeding, the defendants, tenants, prevailed. The trial court awarded them attorney fees of $120 but did not permit them to submit a cost bill or attorney fee statement under ORCP 68. On appeal, defendants assign that ruling as error. We reverse and remand.
With exceptions that do not apply here, ORCP 68 C(l) provides that “this section governs the pleading, proof, and award of attorney fees in all cases, regardless of the source of the right to recovery of such fees.” Defendants are entitled, as a matter of law, to follow the procedure set forth in ORCP 68 C(4) and to file with the court a detailed statement setting forth the amount they claim for their attorney fees. See ORCP 68 C(4)(a)(i). The trial court is not bound to award what is claimed, but it may not deny them the right to make the claim and to have the court rule on it.
Reversed and remanded.